Exhibit 10.3




KENNEDY-WILSON HOLDINGS, INC.
SECOND AMENDED AND RESTATED 2009 EQUITY PARTICIPATION PLAN
EMPLOYEE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”), is made effective as of January 24, 2019 (the
“Effective Date”), by and between Kennedy-Wilson Holdings, Inc., a Delaware
corporation (the “Company”), and [_________] (the “Awardee”).
WITNESSETH:
WHEREAS, the Company has adopted the Kennedy-Wilson Holdings, Inc. Second
Amended and Restated 2009 Equity Participation Plan (as may be amended from time
to time, the “Plan”) for the benefit of its employees, nonemployee directors and
consultants and the employees, nonemployee directors and consultants of its
affiliates, and
WHEREAS, the Committee has authorized the award to the Awardee of Restricted
Stock Units (“Restricted Stock Units”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided.
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:
1.Definitions.
To the extent not defined herein, terms used in this Agreement which are defined
in the Plan shall have the same meanings as set forth in the Plan.
2.    Award of Restricted Stock Units.
The Committee hereby awards to the Awardee [_______] Restricted Stock Units. All
such Restricted Stock Units shall be subject to the restrictions and forfeiture
provisions contained in Sections 3, 4 and 6, such restrictions and forfeiture
provisions to become effective immediately upon execution of this Agreement by
the parties hereto. As of the date on which a Restricted Stock Unit vests,
subject to the satisfaction of the applicable vesting requirements provided in
this Agreement, such vested Restricted Stock Unit represents the right to
receive payment, in accordance with Section 5 below, in the form of one (1)
share of Common Stock. Unless and until a Restricted Stock Unit vests, the
Awardee will have no right to payment in respect of any such Restricted Stock
Unit. Prior to actual payment in respect of any vested Restricted Stock Unit,
such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
[Notwithstanding anything herein to the contrary, the Restricted Stock Units and
tandem Distribution Equivalent Rights granted hereby are subject to and
conditioned upon approval by the Company’s stockholders of an amendment to the
Plan that increases the number of shares of Common Stock available for issuance
thereunder (the “Plan Amendment”) within twelve (12) months following the
Effective Date, and neither the Restricted Stock Units nor Distribution
Equivalent Rights shall vest or be paid to the Awardee prior to the approval of
the Plan Amendment


 
 
 
















--------------------------------------------------------------------------------





by the Company’s stockholders. If such stockholder approval is not obtained by
the end of the twelve (12)-month period immediately following the Effective
Date, the Restricted Stock Units and Distribution Equivalent Rights granted
hereby shall thereupon automatically be cancelled and forfeited and become null
and void. The Awardee expressly acknowledges that the Restricted Stock Units and
Distribution Equivalent Rights are being granted prior to approval of the Plan
Amendment by the Company’s stockholders and are subject to and conditioned upon
such approval.]
3.    Vesting.
Subject to Section 2 above and Sections 4 and 6 below, one-third (1/3rd) of the
Restricted Stock Units (with any fractional Restricted Stock Unit rounded as
determined by the Company) shall vest and no longer be subject to Restrictions
pursuant to the terms of this Agreement and the Plan on each of the first three
(3) anniversaries of the Vesting Commencement Date (defined below) (each such
date, a “Vesting Date”), subject to the Awardee’s continued employment with the
Company or an Affiliate through the applicable Vesting Date. For purposes of
this Agreement, “Vesting Commencement Date” shall mean January 24, 2019.
Notwithstanding the foregoing, in the event that a Change of Control occurs and
the Awardee remains in continued employment with the Company or an Affiliate
thereof until at least immediately prior to the Change of Control, all of the
then-unforfeited Restricted Stock Units shall automatically become fully vested
and no longer subject to Restrictions as of the date of such Change of Control.
4.    Termination of Employment.
Notwithstanding the foregoing, the following provisions shall apply in the event
that the Awardee’s employment with the Company and its Affiliates terminates
prior to the Awardee’s fully satisfying any of the vesting requirements set
forth in Section 3:
(a)    If the Awardee’s employment with the Company and its Affiliates shall be
terminated by reason of the Awardee’s death or Total and Permanent Disability,
in any such event, all then-unforfeited Restricted Stock Units subject to
vesting thereafter shall automatically become fully vested and no longer subject
to Restrictions as of the date of such termination of employment.
(b)    If the Awardee’s employment with the Company and its Affiliates shall be
terminated for any reason other than as set forth in Section 4(a), then except
as otherwise set forth in a written agreement between the Awardee and the
Company or an Affiliate thereof, all of the Awardee’s then-unforfeited
Restricted Stock Units shall thereupon be cancelled and forfeited as of the date
of such termination of employment without consideration therefor, and the
Awardee shall have no further right or interest in or with respect to such
Restricted Stock Units.
5.    Payment of Restricted Stock Units.
Payment in respect of any Restricted Stock Units that vest in accordance with
Section 3 or 4 above shall be made to the Awardee in shares of Common Stock as
soon as administratively practicable following the date on which such Restricted
Stock Units vest, but in no event later than sixty (60) days after such date,
either by delivering one or more certificates for such shares of Common Stock or
by entering such shares of Common Stock in book entry form, as determined by the
Committee in its sole discretion.]





--------------------------------------------------------------------------------





6.    Restriction on Transferability.
Except as otherwise provided in the Plan and subject to Section 4, neither the
Restricted Stock Units nor any interest or right therein shall or may be
assigned, transferred, sold, exchanged, encumbered, pledged or otherwise
hypothecated or disposed of by the Awardee unless and until (and solely to the
extent) the Awardee satisfies the vesting requirements contained in Section 3 or
4 (as applicable), the shares of Common Stock underlying the Restricted Stock
Units have been issued, and all restrictions upon such shares have lapsed. In
addition, notwithstanding anything herein or in the Plan to the contrary, the
Awardee shall not, without the consent of the Committee (which may be withheld
in its sole discretion), sell, pledge, assign, hypothecate, transfer, or
otherwise dispose of (collectively, “Transfer”) the Restricted Stock Units or
any shares of Common Stock underlying the Restricted Stock Units prior to the
earlier to occur of (a) the third (3rd) anniversary of the date on which the
Restricted Stock Units become vested under Section 3 or 4 and (b) the occurrence
of a Change of Control (the “Transfer Restrictions”); provided, however, that
the Transfer Restrictions shall not apply to (i) any Transfer of shares to the
Company, (ii) any Transfer of shares in satisfaction of any withholding
obligations with respect to the Restricted Stock Units, or (iii) any Transfer
following the termination of the Awardee’s employment with the Company and its
Affiliates, including without limitation by will or pursuant to the laws of
descent and distribution. Any Transfer of the Restricted Stock Units or any
shares of Common Stock underlying the Restricted Stock Units which is not made
in compliance with the Plan and this Agreement shall be null and void and of no
effect.
7.    Voting and Distribution Equivalent Rights.
The Awardee shall not have any rights or privileges of a stockholder of Common
Stock (including, without limitation, dividend and voting rights) with respect
to the Restricted Stock Units unless and until the shares of Common Stock
underlying the Restricted Stock Units have been issued by the Company and are
held by Awardee. Notwithstanding the foregoing, the Restricted Stock Units are
granted in tandem with Distribution Equivalent Rights that, during the period
from the Effective Date until the earlier of the date of payment, forfeiture or
other termination of the Restricted Stock Units to which such Distribution
Equivalent Rights relate, shall entitle the Awardee to receive an amount equal
to the dividends declared on the Common Stock as if the Awardee were an actual
stockholder with respect to the number of shares of Common Stock underlying the
Restricted Stock Units; provided, however, that any payments made with respect
to such Distribution Equivalent Rights shall not be paid to the Awardee on a
current basis, but shall instead accumulate and be paid to the Awardee in a lump
sum on the date (if any), and only to the extent, that the Restricted Stock
Units to which such Distribution Equivalent Rights relate vest and the shares of
Common Stock underlying such vested Restricted Stock Units are issued to the
Awardee. The Distribution Equivalent Rights and any amounts that may become
distributable in respect thereof shall be treated separately from the Restricted
Stock Units and the rights arising in connection therewith for purposes of
Section 409A of the Code (including for purposes of the designation of time and
form of payments required by Section 409A of the Code).
8.    Regulation by the Committee.
This Agreement and the Restricted Stock Units shall be subject to the
administrative procedures and rules as the Committee shall adopt. All decisions
of the Committee upon any





--------------------------------------------------------------------------------





question arising under the Plan or under this Agreement, shall be conclusive and
binding upon the Awardee, including, without limitation, any question relating
to the vesting conditions set forth in Section 3.
9.    Withholding.


The Company and its Affiliates shall be entitled to deduct and withhold the
minimum amount necessary in connection with the Awardee’s Restricted Stock Units
to satisfy its withholding obligations under any and all federal, state and/or
local tax rules or regulations.
10.    Amendment.
The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Stock Units
shall be effective without the prior written consent of the Awardee.
11.    Plan Terms.
The terms of the Plan are hereby incorporated herein by reference.
12.    Effective Date of Award.
The award of Restricted Stock Units under this Agreement shall be effective as
of the Effective Date.
13.    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon Awardee any right to continue to serve as an employee of the
Company or any of its Affiliates.
14.    Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding any provision of this Agreement
to the contrary, in the event that following the Effective Date, the Company
determines that the Restricted Stock Units may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Company may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect ), or
take any other actions, that the Company determines are necessary or appropriate
to (a) exempt the Restricted Stock Units from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Restricted Stock Units, or (b) comply with the requirements of Section 409A of
the Code and related Department of Treasury guidance; provided, however, that
this Section 14 shall not create any obligation on the part of the Company or
any Affiliate thereof to adopt any such amendment, policy or procedure or take
any such other action. For purposes of Section 409A of the Code, any right to a
series of payments pursuant to this Agreement shall be treated as a right to a
series of separate payments.





--------------------------------------------------------------------------------





15.    Awardee Acknowledgment.
By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.


[Signature page follows]


    





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.


AWARDEE:
 
KENNEDY-WILSON HOLDINGS, INC.
 
 
 
________________________________
[___________]
 
By:                  
 

 
Name: _______________________________
Title: ________________________________ 















